No. 99-60581
                                          -1-

                     IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                    No. 99-60581
                                  Summary Calendar


DARREN TOLER,
                                                     Plaintiff-Appellant,

versus

MARK STEED et al.,
                                                     Defendants;
MARK STEED, as trooper
for the Mississippi Highway
Safety Patrol,
                                                     Defendant-Appellee.

                           --------------------
               Appeal from the United States District Court
                 for the Northern District of Mississippi
                         USDC No. 1:98-CV-224-D-A
                           --------------------
                                May 2, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Darren       Toler   argues     that   the   district    court   erred    in
dismissing his 42 U.S.C. § 1983 complaint alleging that without a
warrant or probable cause he was illegally arrested and his person
and property were illegally searched by defendant Steed.                    Toler
also       argues   that    his   constitutional    rights     were   violated   by
defendant Steed’s failure to advise him of the charge for which he
was    being    arrested.         Having   considered   the    parties’   briefs,
pleadings, and summary judgment evidence, we AFFIRM the district



       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                        No. 99-60581
                             -2-

court’s opinion for essentially the same reasons as presented
below.
    AFFIRMED.